NUMBER 13-09-584-CV
			
 
COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE: ROBERT ALANIZ D/B/A A B CONSTRUCTION
 
 
On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION


Before Justices Yañez, Benavides, and Vela
Memorandum Opinion Per Curiam


 Relator, Robert Alaniz d/b/a A B Construction, filed a petition for writ of mandamus
in the above cause on October 21, 2009. 
	The Court, having examined and fully considered the petition for writ of mandamus,
appendix, and record, is of the opinion that relator has not shown himself entitled to the
relief sought.  Accordingly, relator's petition for writ of mandamus is hereby DENIED.  See
Tex. R. App. P. 52.8(a).
 

								PER CURIAM

Memorandum Opinion delivered 
and filed this 4th day of November, 2009.